Case 2:20-cv-00630-JMS-DLP Document 84 Filed 03/16/21 Page 1 of 2 PageID #: 1257




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 PATRICK R. SMITH, et al.                             )
                                                      )
                                Plaintiffs,           )
                                                      )
                           v.                         )        No. 2:20-cv-00630-JMS-DLP
                                                      )
 WILLIAM P. BARR, et al.                              )
                                                      )
                                Defendants.           )

                                   Order Dismissing Action as Moot

        The plaintiffs, two inmates at the Federal Correctional Center (FCC) in Terre Haute,

 Indiana filed this action alleging that the defendants were deliberately indifferent to their health

 and safety by carrying out executions at the FCC during the COVID-19 pandemic. They sought

 only injunctive relief.

        On February 22, 2021, the defendants moved to dismiss this action as moot, arguing that

 there is no live controversy because there are no further executions currently scheduled and there

 is no reasonable expectation that another federal execution will be scheduled in the near future.

 Dkt. 80 at 3−5. The plaintiffs do not oppose the motion to dismiss.

        Accordingly, the defendant's motion to dismiss, dkt. [79], is granted. This action is

 dismissed for lack of jurisdiction. The plaintiffs' pending motion for an order requiring the

 defendants to show cause, dkt. [61], is denied as moot. Final judgment shall now enter.

        IT IS SO ORDERED.




       Date: 3/16/2021
Case 2:20-cv-00630-JMS-DLP Document 84 Filed 03/16/21 Page 2 of 2 PageID #: 1258




 Distribution:

 Robert A. Burgoyne
 PERKINS COIE LLP
 rburgoyne@perkinscoie.com

 Sarah Howland
 PERKINS COIE LLP
 showland@perkinscoie.com

 John R. Maley
 BARNES & THORNBURG, LLP (Indianapolis)
 jmaley@btlaw.com

 Caroline M. Mew
 PERKINS COIE LLP
 cmew@perkinscoie.com

 Lisa A. Olson
 U.S. DEPARTMENT OF JUSTICE (Washington DC)
 lisa.olson@usdoj.gov

 Jordan L. Von Bokern
 U.S. DEPARTMENT OF JUSTICE (Washington DC)
 jordan.l.von.bokern2@usdoj.gov

 Shelese M. Woods
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 shelese.woods@usdoj.gov
